Case: 15-50106   Document: 00513484714        Page: 1   Date Filed: 04/28/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit
                                    No. 15-50106                          FILED
                                                                      April 28, 2016

UNITED STATES OF AMERICA,                                            Lyle W. Cayce
                                                                          Clerk
             Plaintiff - Appellee

v.

THOMAS GREGORY HARRIS,

             Defendant - Appellant




                Appeal from the United States District Court
                     for the Western District of Texas


Before HIGGINBOTHAM, OWEN, and ELROD, Circuit Judges.
JENNIFER WALKER ELROD, Circuit Judge:
      Colonel Thomas Gregory Harris was convicted on sixteen counts of wire
fraud under 18 U.S.C. § 1343 in connection with a scheme to obtain
government procurement contracts set aside by the Small Business
Administration for minority-owned small businesses. Harris challenges his
conviction, arguing it is not supported by sufficient evidence. Harris also
challenges his sentence, arguing that his Guidelines range was calculated
based on a loss amount that improperly accounted for the entire face value of
the fraudulently obtained contracts.         Under our extremely deferential
standard of review, we conclude that sufficient evidence supports the jury’s
finding of guilt and therefore AFFIRM the conviction. However, because the
     Case: 15-50106      Document: 00513484714        Page: 2    Date Filed: 04/28/2016



                                      No. 15-50106
district court should have deducted from its sentencing loss calculation the
fair market value of services rendered under the contracts by Harris and his
company, we VACATE the sentence and REMAND for resentencing.
                                             I.
                      A. The 8(a) Joint Venture Program
      This case revolves around two government procurement contracts
awarded through a program established under section 8(a) of the Small
Business Act.      Pub. L. No. 83–163, 67 Stat. 232 (1953).               We begin by
describing that program.             Section 8(a) empowers the Small Business
Administration (“SBA”) to arrange for the fulfillment of other federal
agencies’ procurement needs through contracts with qualifying small
businesses. 15 U.S.C. § 637(a)(1)(A)–(B). All federal agencies must set goals
for awarding a percentage of their procurement contracts to 8(a)-qualifying
firms. 15 U.S.C. § 644(g)(2). To qualify for these “8(a) set-aside” contracts, a
small business must be owned and controlled by one or more “socially and
economically disadvantaged individuals,” id. § 637(a)(4), (a)(1)(C), a category
defined to include certain racial minorities and members of other historically
disadvantaged      groups,     id.    §§ 631(f)(1)(B)–(C), 637(a)(5)–(6);    13   C.F.R.
§§ 124.103, 124.104.         The 8(a) program, in other words, is an affirmative
action contracting program. 1
      To become eligible to receive 8(a) set-aside contracts, a firm must
participate in the SBA’s business development program or otherwise obtain
SBA approval. 13 C.F.R. § 124.501(g). Once deemed eligible, an 8(a) firm can
seek contracts either through the SBA or directly from the procuring agency.
Id. § 124.501(d)–(e).     Some awarded contracts are executed between the


      1  See generally Rothe Dev., Inc. v. U.S. Dep’t of Def., 107 F. Supp. 3d 183, 188–90
(D.D.C.), appeal docketed, No. 15-5176 (D.C. Cir. June 19, 2015); DynaLantic Corp. v. U.S.
Dep’t of Def., 885 F. Supp. 2d 237, 243–46 (D.D.C. 2012).
                                             2
     Case: 15-50106      Document: 00513484714         Page: 3    Date Filed: 04/28/2016



                                      No. 15-50106
procuring agency and the 8(a) firm, while others include the SBA as a third
party. Id. § 124.508(a). Contracts can be awarded under the 8(a) program
either competitively among multiple eligible small businesses or non-
competitively on a “sole source” basis. Id. § 124.501(b).
       Where an 8(a) firm lacks capacity to perform a particular 8(a) set-aside
contract on its own, it may enter into a joint venture agreement with a non-
8(a) small business for the purpose of performing the contract.                         Id.
§ 124.513(a).     The agreement must be approved by the SBA before any
contracts are awarded to the joint venture, id. § 124.513(e), and the SBA’s
regulations warn that approval will be withheld where “an 8(a) concern
brings very little to the joint venture relationship in terms of resources and
expertise other than its 8(a) status,” id. § 124.513(a)(2).             Specifically, the
agreement must provide that the 8(a) firm will serve as managing venturer,
will control the performance of any contracts awarded to the joint venture,
and will own at least 51% of the joint venture entity. Id. § 124.513(c)(2)–(3).
Importantly for this case, the 8(a) firm must perform at least 40% of the work
on any 8(a) set-aside contract awarded to the joint venture, and the joint
venture agreement must detail how the parties will ensure that the labor-
division requirement is met. Id. § 124.513(c)(7), (d). 2 An offer submitted to a
procuring agency “must certify . . . that [the 8(a) firm] will meet the
applicable performance of work requirement.” Id. § 124.510(b). Both upon
the completion of each contract and as part of its annual review, an 8(a) firm
participating in a joint venture must explain to the SBA how the labor-




       2 As detailed below, the 40% labor division requirement became effective in March
2011. Bus. Dev./Small Disadvantaged Bus. Status Determinations, 76 Fed. Reg. 8222,
8242–44 (Feb. 11, 2011) (codified at 13 C.F.R. § 124.513(d)). Previously, SBA regulations
required that the 8(a) firm complete “a significant portion” of the work on the contract but
did not specify a percentage. Id.; 13 C.F.R. § 124.513(d) (1999).
                                             3
    Case: 15-50106    Document: 00513484714     Page: 4   Date Filed: 04/28/2016



                                 No. 15-50106
division requirement was satisfied for each contract awarded to the joint
venture. Id. § 124.513(i).
                               B. Background
      Defendant Thomas Gregory Harris, a retired U.S. Army colonel,
worked for Luster National, a non-8(a) firm with experience performing
large-scale defense contracts, as a project manager and later as senior vice
president.   Patricia Winters (“Patricia”), along with her husband Charles
Winters (“Charles”), owned and operated Tropical Contracting, an SBA-
approved 8(a) firm with experience in concrete work, excavation, and other
construction-related projects. At the suggestion of a mutual acquaintance,
Charles reached out to Harris in 2010 and arranged a meeting among Harris,
Patricia, and Charles to discuss possible collaboration between Luster and
Tropical in obtaining government contracts. At the meeting, Harris initially
suggested that Luster provide Tropical with “project managers,” but Patricia
rejected that arrangement, suspecting that “it was going to be too expensive
for [her] little business.” Charles told Harris that Tropical “w[asn’t] set up
for that.”   At a later meeting attended by Patricia, Charles, Harris, and
another Luster employee, Harris suggested that the two companies form a
joint venture for the purpose of pursuing 8(a) contracts with different
government entities. Harris proposed that the joint venture would provide
project managers; Patricia testified at trial that she “liked the idea of that”
and “agreed at that very moment,” but acknowledged that, at the time, she
“didn’t understand that concept or that business exactly” and “didn’t know,
really, exactly, what these people exactly were going to do.”
      Tropical and Luster agreed to form Tropical Luster Joint Venture (“the
Joint Venture”), and the two entities executed a joint venture agreement in
March 2010.     The agreement was created from a template that Patricia


                                       4
     Case: 15-50106      Document: 00513484714        Page: 5    Date Filed: 04/28/2016



                                     No. 15-50106
downloaded from the SBA website and e-mailed to Harris 3 and was signed by
Patricia and Robert Luster, the president of Luster National, but not by
Harris. Per the agreement, the purpose of the Joint Venture was to bid on
and perform “construction management” and “other professional services”
contracts for divisions of the U.S. Army Corps of Engineers (“USACE”). The
agreement expressly acknowledged that Tropical had “no prior experience in
this area of business.”         Charles was designated as program director,
responsible for “overall contract performance,” and Harris was designated as
program manager, responsible for overseeing the job-site and reporting to
Charles—both designations having been suggested by Harris. Both Charles
and Harris were designated as responsible for contract negotiations with
procuring agencies.        The agreement acknowledged both Tropical’s and
Luster’s obligation to comply with all applicable federal laws and regulations.
The agreement was submitted to the SBA and was approved in July 2010,
with SBA representative Debra Dimando confirming that “[t]he firms meet
the requirements of the regulations and the purpose of the Joint Venture
cited at 13 C.F.R. Section 124.513.”
      Luster employee Les Hunkele testified that he had concerns about 8(a)
regulatory compliance in light of Tropical’s lack of relevant experience and
expressed those concerns to Harris.             Harris relayed to another Luster
employee that Tropical was interested in large-scale project management
contracts but did not have experience in that area.                       Harris later
acknowledged to a Federal Bureau of Investigation (“FBI”) agent that he
knew Patricia’s background was in the hotel industry and that Tropical was a
“mom and pop operation.” Between July 2010 and January 2011, Patricia e-

      3 Patricia testified on direct examination that Harris had provided the template for
the agreement but admitted on cross-examination that she, not Harris, had provided the
template. An e-mail exchange confirming that Patricia in fact provided the template was
admitted into evidence.
                                            5
    Case: 15-50106    Document: 00513484714    Page: 6    Date Filed: 04/28/2016



                                No. 15-50106
mailed Harris several requests for information about Luster’s payroll
procedures and employee benefits to ensure that there would be no
differences in compensation between Luster employees and Tropical
employees working for the Joint Venture.       With the aid of other Luster
employees, Harris e-mailed Patricia the requested information.
     Over the course of its existence, the Joint Venture was awarded three
8(a) sole-source contracts, of which two are at issue in this case: a
construction-management consultation contract with the USACE division in
Galveston (“the Galveston project”) and an energy usage assessment project
with Fort Bliss U.S. Army Base in El Paso (“the Fort Bliss project”). The
Galveston project was composed of two segments.          First, from August to
December 2010, the Joint Venture performed an assessment of USACE
Galveston’s    standard   operating   procedures   and   project   management
business. Second, beginning in April 2011, the Joint Venture prepared a
follow-up report with recommended improvements based on the Joint
Venture’s previous assessment. The follow-up contract had a one-year term
and gave USACE Galveston the option of a two-year extension.
     To obtain the Galveston project contract, Harris negotiated on behalf of
the Joint Venture with Jason Foltyn, a project manager for USACE
Galveston. The purchase order for the initial assessment phase was signed
by Harris, described Harris as the Joint Venture’s point of contact, and
referred to itself as “a direct award between the contracting officer and the
8(a) contractor.” Foltyn never encountered any representatives from Tropical
during the initial phase, and though Harris informed Patricia that the
assessment project had been awarded to the Joint Venture, he told her that
Luster was “going to do it . . . themselves . . . because they knew what they
were doing.”    Patricia never traveled to Galveston during the assessment
phrase of the project, and none of the assessment work was performed by
                                       6
    Case: 15-50106      Document: 00513484714       Page: 7       Date Filed: 04/28/2016



                                    No. 15-50106
Tropical. The purchase order listed a contract price of $69,994, and the Joint
Venture was paid that amount in December 2010.
        The second phase of the Galveston project was reflected in a separate
agreement that once again was signed by Harris, described Harris as the
chief    point   of   contact,   and     referred   to   itself    as    “a   set   aside
contract/procurement for the 8(a) program.”          The joint venture agreement
was attached to the contract.          During the second phase of the Galveston
project, Foltyn again never encountered a representative of Tropical, and
Patricia never visited the work site other than for a few hours during a kick-
off event at Harris’s invitation.
        Luster’s payroll and contracts manager, Eric Mullett, testified that the
Joint Venture planned to have four employees work on the Galveston project
contract—two from Luster and two from Tropical. Patricia likewise testified
on cross-examination that “Harris kept saying that [Tropical] would have two
employees and . . . Luster would have two employees.”                   The two Luster
employees were to manage the start-up process for approximately two
months and the two Tropical employees were to join thereafter. In a January
2011 e-mail to Patricia informing her that the Galveston project contract had
been awarded to the Joint Venture, Harris noted that he was in the midst of
recruiting the four total employees and instructed Patricia to prepare hire
packets for the two that would be assigned to Tropical. Patricia responded
that she was ready to make the hires. In a May 2011 e-mail exchange that
memorialized a previous phone conversation, Harris remarked to Patricia
that “Luster would hire the employees,” to which Patricia responded that, “as
we just talked, we are just initializing operations for the JV and as Tropical
gets stronger then I will be able to hire the employees as well.”
        In the same May 2011 e-mail exchange regarding division of labor,
Patricia remarked to Harris that she “agree[d] that [they were] following the
                                           7
     Case: 15-50106       Document: 00513484714         Page: 8     Date Filed: 04/28/2016



                                       No. 15-50106
regulations established for 8a JV.”               According to Mullett, Harris opined
throughout the performance of the Galveston project that he understood that
the labor-division rule could be satisfied “over the life of the contract.” 4
Mullett testified that he shared that understanding and accordingly believed
the Joint Venture’s planned division of labor was permissible under SBA
regulations so long as the requisite split was achieved over the life of the
contract. Mullett had been introduced to the basic contours of the 8(a) set-
aside program by Harris, who characterized it to Mullett as a means of
allowing smaller companies “to reduce the competition level” for government
contracts.
       Contrary to the initial plan, Patricia ultimately determined that
Tropical could not afford benefits for its two employees and never hired them,
and when USACE Galveston terminated the contract in May 2012 after one
year, Tropical had performed no work on the project. Between June 2011 and
August 2012, the Joint Venture received fourteen payments, totaling
$947,722, for the second phase of the Galveston project. Of this amount,
$110,382, or 51% of the profit margin, was paid to Tropical.
       The second contract awarded to the Joint Venture, the Fort Bliss
project, involved “a survey [to] determine what type of alternative energy
sources would be practical for use” on the base. Harris met with a Fort Bliss
employee to discuss the contract before Fort Bliss had decided to award the
contract as an 8(a) set-aside, but in offering the Joint Venture’s services,
Harris mentioned its status as an 8(a) joint venture. Fort Bliss later decided
to award the contract to the Joint Venture as a sole-source 8(a) set-aside, and


       4   In fact, for an “indefinite quantity” contract like the Galveston project contract,
absent a waiver from the SBA, the 8(a) firm “must perform the required percentage of work
. . . for each performance period of the contract—i.e., during the base term and then during
each option period thereafter.” 13 C.F.R. § 124.510(c)(1). No record evidence suggests
Harris was aware of this specific rule.
                                              8
    Case: 15-50106      Document: 00513484714        Page: 9    Date Filed: 04/28/2016



                                    No. 15-50106
Harris remained the primary point of contact thereafter. Harris and Benny
Tomlinson, the Director of Public Works at Fort Bliss, specifically negotiated
over the issue of labor-division requirements, though under a different SBA
regulation that the government has not suggested was violated by the Joint
Venture. See 13 C.F.R. § 125.6(a)(1). Though performance of the contract
was initially scheduled for a three-month period from June through August
2011, the contract was not finalized until August 2011 and performance was
not completed until December 2011. Harris wrote in an e-mail to Patricia
that “[o]ur rationale is to get an initial contract that we can potentially use
for future, more lucrative contracts.” However, according to Tomlinson, the
Fort Bliss contract “was supposed to be a stand-alone, single effort” rather
than “part of a series of contracts.”
      In August 2011, shortly before the Fort Bliss contract was awarded,
Mullett discovered and reported to Harris a recent change in the SBA
regulations for 8(a) joint ventures. As relevant here, the new regulations
specified that the 8(a) firm participating in an 8(a) joint venture must
perform 40% of the labor on each contract awarded to the joint venture. Bus.
Dev./Small Disadvantaged Bus. Status Determinations, 76 Fed. Reg. 8222,
8242–44 (Feb. 11, 2011) (codified at 13 C.F.R. § 124.513(d)). Previously, SBA
regulations had required that the 8(a) firm complete “a significant portion” of
the work on the contract but did not specify a percentage. Id.; 13 C.F.R.
§ 124.513(d) (1999). Mullett testified at trial that his realization that the
40% requirement post-dated the creation of the Joint Venture 5 meant that “it
was possible that now the requirement for them to perform on a contract was
less than . . . what we previously believed.” In an August 16, 2011 e-mail to
Patricia copied to several Luster employees reporting that the Joint Venture

      5  The Joint Venture had been created in July 2010, and the new regulations did not
take effect until March 2011.
                                           9
    Case: 15-50106    Document: 00513484714     Page: 10   Date Filed: 04/28/2016



                                 No. 15-50106
had obtained the Fort Bliss contract, Harris relayed from Mullett that
because “the stringent self performance issues came out after we created the
JV, . . . we might not be held to that standard . . . due to the JV being
grandfathered.” Harris asked Patricia “to validate” Mullett’s understanding
of the rules “with [he]r SBA rep” because it would inform whether “we will
need Tropical to pick up some of” “the members of the team we have
amassed” as employees. Mullett testified that the request to clarify the issue
with the SBA had been repeated to Patricia several times and he did not
know whether she had done so.
      In the August 16 e-mail to Patricia, Harris indicated that if the
relevant SBA regulations were not applicable, Patricia could choose whether
to put some of the Joint Venture team members for the Fort Bliss project “on
your payroll as Tropical employees,” noting that “[i]t might be a good idea, if
only 1099 employees, to demonstrate 8(a) self performance.” The following
day, Harris reported to Robert Luster and Les Hunkele that Patricia
“indicated she does want to have employees on the Fort Bliss gig,” and asked
“[w]hat is our plan to offer her?” Robert Luster replied with the names and
positions of two employees that he anticipated would be hired by Tropical,
but added that “[i]t would be a lot easier from a management perspective if
Luster had all the hires and we kept Tropical out. The concern is will this be
ok from the SBA perspective?” The record does not indicate that Harris or
Hunkele responded, but ten days later on August 26, 2011, Hunkele e-mailed
Harris and Robert Luster asking whether “we solved this issue of who works
for Luster and who works for Tropical.” Hunkele cautioned “that we are
going to get caught up in it if we don’t get it right, and soon. I don’t know the
penalty for violation of that clause but it could be ‘expensive’ and long
lasting.”   The e-mail noted an upcoming kickoff event for the Fort Bliss
project, and expressed a concern that a sign-in list for the event would reflect
                                       10
   Case: 15-50106     Document: 00513484714     Page: 11   Date Filed: 04/28/2016



                                 No. 15-50106
that Patricia was the only Tropical employee in attendance, and that
“providing that list to [the Fort Bliss contracting officer] could lead down the
primrose path.” Hunkele also mentioned that another Luster employee “had
a question about the applicability of the contract clause,” noting that “[t]he
one general clause on work performance was enacted several years before the
JV was formed.” Robert Luster replied, with Harris still copied, assuring
Hunkele that two Joint Venture employees would go on Tropical’s payroll and
adding that the “[f]act Tropical only has [Patricia] at the meeting is not a
show stopper.”
      Ultimately, Tropical performed no work on the Fort Bliss Contract, and
the Fort Bliss employee charged with administering the contract had no
contact with Patricia, Charles, or any other Tropical employees. The record
is not clear as to why the two employees that Robert Luster allocated to
Tropical were never hired.       Harris asserts on appeal that those two
employees had duties associated with a meeting at the Public Utilities
Commission of Texas that was ultimately canceled as a result of an unrelated
planning decision by a Fort Bliss employee.       Pursuant to the Fort Bliss
project contract, the Joint venture was paid $492,169, of which $15,412, or
51% of the profits, was paid to Tropical.
      In January 2013, in the midst of an investigation into the Joint
Venture, FBI agents visited Charles and Patricia.          In exchange for the
government’s agreement not to prosecute them, Charles and Patricia began
to cooperate in the investigation and agreed to record meetings with Luster
employees. Patricia recorded a conversation in March 2013 in which Harris
stated: “Well, you need to know Eric [Mullett] has been working very hard to
try to make this look like, look to the SBA like we’re doing the right thing.”
Charles had a meeting with Harris at the Luster offices in Houston in
February or March 2013 in which, per Charles’s testimony, a whiteboard
                                       11
   Case: 15-50106       Document: 00513484714      Page: 12   Date Filed: 04/28/2016



                                    No. 15-50106
“basically said all the things that Tropical Luster was doing wrong” in terms
of its 8(a) obligations, and noted that “Tropical could lose its 8(a)” status as a
result. Harris later told an FBI agent that he had called the meeting because
“he wanted to make sure everything looked legitimate.” In the meeting, after
discussing the notes on the whiteboard, Harris remarked that he was
“working to do” an additional project “similar to what they did in Galveston.”
                             C. Procedural History
      In June 2013, Harris was indicted on seventeen counts of wire fraud
under 18 U.S.C. § 1343. Counts 1 and 2 of the indictment reflected two
electronic payments to the Joint Venture under the Fort Bliss contract.
Counts 3 through 17 of the indictment reflected fifteen electronic payments to
the Joint Venture under the Galveston contract, with count 3 reflecting the
payment for the assessment phase and counts 4 through 17 reflecting
payments for the follow-up phase.         With respect to both contracts, the
indictment charged Harris with “having devised . . . [a] scheme and artifice to
defraud . . . [various government agencies] by means of the materially false
pretense, and material misrepresentations, that the Joint Venture was in
compliance with the rules of the Section 8(a) program.”            The government
subsequently    filed    a   bill   of   particulars,   alleging    several    such
“misrepresentations or pretenses.”
      Among other motions for discovery, Harris moved for court-ordered use
immunity for Robert Luster so that he could testify without having to invoke
his Fifth Amendment privilege against self-incrimination.           Harris argued
that Luster possessed “essential exculpatory evidence” not within the
personal knowledge of any other witness, but that the government had, for no
legitimate prosecutorial purpose, refused to grant Luster immunity.             The
district court denied the motion, noting that the government “regards Mr.
Luster as a focus of its investigation and a potential target for prosecution.”
                                         12
   Case: 15-50106    Document: 00513484714       Page: 13   Date Filed: 04/28/2016



                                 No. 15-50106
      During an exchange regarding jury instructions, Harris objected to the
government’s proposal to give the pattern jury instruction for aiding-and-
abetting liability, which provides in part that “the guilt of a defendant in a
criminal case may be established without proof that the defendant personally
did every act constituting the offense alleged.” The government responded
that it wanted the instruction given to avoid confusion but expressly
disclaimed aiding-and-abetting liability, noting that it was “not the
government’s theory of the case.     It never has been.”      The district court
overruled the objection, and the jury received the aiding-and-abetting
instruction.
      A jury found Harris guilty on all counts except for Count 3.             At
sentencing, the district court began from a base offense level of seven. See
U.S. Sentencing Guidelines Manual § 2B1.1(a)(1) (U.S. Sentencing Comm’n
2014). Harris received a two-level adjustment for his role in the offense, a
two-level adjustment for abuse of a position of trust, and a sixteen-level
increase under § 2B1.1(b)(1)(I) for the amount of loss sustained, resulting in a
total offense level of twenty-seven.        Because Harris was in the lowest
criminal history category, his Guidelines range was 70–87 months.             The
district court departed downward and imposed a sentence of 24 months’
imprisonment followed by three years of supervised release, as well as a fine
of $25,000.
      Both in his objections to the PSR and at sentencing, Harris challenged
the loss calculation that led to the sixteen-level enhancement under
§ 2B1.1(b)(1). The district court determined that an offense-level increase of
sixteen levels was appropriate after having calculated the loss amount as
approximately $1.3 million.      That loss amount encompassed “the total
amount awarded under both contracts,” “[n]ot including the payment
corresponding to the count of wire fraud for which [Harris] was acquitted.”
                                       13
   Case: 15-50106     Document: 00513484714      Page: 14   Date Filed: 04/28/2016



                                  No. 15-50106
      Harris appealed. After the district court denied his motion for bond
pending appeal, Harris began serving his sentence in April 2015.
                                      II.
      Harris challenges the sufficiency of the evidence as to his wire fraud
conviction under 18 U.S.C. § 1343. We review de novo a preserved challenge
to the sufficiency of the evidence, viewing all evidence in the light most
favorable to the government and drawing all reasonable inferences in favor of
the jury’s verdict. United States v. Eghobor, 812 F.3d 352, 361–62 (5th Cir.
2015). This standard is “highly deferential to the verdict.” United States v.
Roetcisoender, 792 F.3d 547, 550 (5th Cir. 2015) (citation omitted). “‘The
evidence need not exclude every reasonable hypothesis of innocence or be
wholly inconsistent with every conclusion except that of guilt,’ in order to be
sufficient.” United States v. Grant, 683 F.3d 639, 642 (5th Cir. 2012) (quoting
United States v. Moreno, 185 F.3d 465, 471 (5th Cir. 1999)). Instead, “the
relevant question is whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.”           Jackson v.
Virginia, 443 U.S. 307, 319 (1979).
      To support a wire fraud conviction, the government must prove: (1) a
scheme to defraud; (2) the use of, or causing the use of, wire communications
in furtherance of the scheme; and (3) a specific intent to defraud. United
States v. Kuhrt, 788 F.3d 403, 413–14 (5th Cir. 2015), cert denied 136 S. Ct.
1376 (2016). Harris argues on appeal that the government failed to present
evidence of a scheme to defraud or evidence that he acted with the requisite
specific intent to defraud.
                              A. Scheme to Defraud
      The government alleged a scheme to defraud by which Harris and
others induced government agencies to award the Joint Venture contracts for
                                       14
    Case: 15-50106       Document: 00513484714          Page: 15     Date Filed: 04/28/2016



                                       No. 15-50106
which it was not eligible. Our case law indicates that in order to show a
scheme to defraud, the government “ha[s] to prove that [the defendant] made
some kind of a false or fraudulent material misrepresentation.”                      United
States v. Curtis, 635 F.3d 704, 718 (5th Cir. 2011); accord United States v.
Stalnaker, 571 F.3d 428, 436 (5th Cir. 2009); United States v. Nguyen, 504
F.3d 561, 568 (5th Cir. 2007); see also Curtis, 635 F.3d at 718 n.49 (describing
a “false or fraudulent material misrepresentation” as a standalone element of
wire fraud).     Before trial, the government submitted a bill of particulars
itemizing the alleged false representations on which its prosecution was
based: (1) references in the Galveston and Fort Bliss project contracts to the
8(a) set-aside program, which, according to the government, impliedly
represented that the Joint Venture would comply with 8(a) regulations;
(2) assertions in the Joint Venture agreement that Charles Winters would
serve as “program director” and negotiator and that Joint Venture records
would be kept at Tropical’s offices; (3) comments in Joint Venture meeting
minutes indicating that Tropical had become increasingly involved in
managing duties; (4) assertions in invoices prepared by Harris that the
invoices had been reviewed by Patricia Winters; and (5) the false pretense 6
created by Harris in personal interactions with USACE Galveston and Fort
Bliss personnel that Tropical was a bona fide participant in the performance
of the respective contracts.




       6 In listing Harris’s “false pretense” among the government’s theories of its
prosecution, the bill of particulars explained that “[a] ‘pretense’ is somewhat different than
a representation,” and “may be premised on misleading conduct without an explicit
statement.” (quoting In re Davis, 377 B.R. 827, 834 (Bankr. E.D. Tex. 2007)). Again on
appeal, the government seeks affirmance based on evidence of both “false representations”
and “false pretenses.” Because we hold that the government has produced sufficient
evidence of discrete false representations, we do not consider whether a wire fraud
conviction could stand absent such evidence on a “false pretenses” theory.
                                             15
   Case: 15-50106      Document: 00513484714           Page: 16    Date Filed: 04/28/2016



                                   No. 15-50106
      Because at least the Galveston and Fort Bliss project contracts
contained false representations attributable to Harris, a reasonable jury
could have concluded that Harris engaged in a scheme to defraud.                       The
Galveston    project    contract    referred      to     itself    as   “a     set    aside
contract/procurement for the 8(a) program.” The contract also enclosed as an
attachment the Joint Venture agreement, including its provision that “[e]ach
Party acknowledges and recognizes its obligation and responsibility to comply
with all applicable federal, state and local laws, regulations, and rules in
carrying out any activity related . . . to the Joint Venture.” The Fort Bliss
contract likewise referred to itself as a “set-aside 8(a).” Harris negotiated
and signed both contracts, and thus any representations in them are
undoubtedly attributable to him.
      A reasonable jury could have understood that the references to the 8(a)
program in the Galveston and Fort Bliss project contracts impliedly
represented that the Joint Venture would comply with applicable 8(a) joint
venture regulations, including the 40% labor-division requirement. See In re
Mercer, 246 F.3d 391, 404–07 (5th Cir. 2001) (en banc) (holding that use of a
credit card constitutes an implied representation of intent to pay the
resulting debt, which, if false, renders the debt non-dischargeable under 11
U.S.C. § 523(a)(2)(A)); see also Durland v. United States, 161 U.S. 306, 313
(1896)   (holding   that   the     mail   fraud    statute        proscribes    not   only
“representations as to the past or present,” but also “suggestions and
promises as to the future”). Indeed, Luster employee Les Hunkele appeared
to give the Fort Bliss contract that very meaning when, in his August 26,
2011 e-mail to Harris and Robert Luster, he raised the labor-division issue in
the context of “the contract clause.”
      Because the Galveston and Fort Bliss contracts were awarded as 8(a)
set-asides, there can be no doubt that Harris’s representations of 8(a)
                                          16
      Case: 15-50106     Document: 00513484714        Page: 17     Date Filed: 04/28/2016



                                      No. 15-50106
compliance were material to USACE Galveston and Fort Bliss, the procuring
agencies. See Neder v. United States, 527 U.S. 1, 16, 20–25 (1999) (holding
that a false statement can support a conviction under 18 U.S.C. § 1343 only if
it is material—that is, “if it has ‘a natural tendency to influence, or [is]
capable of influencing, the decision of the decisionmaking body to which it
was addressed’”) (alteration in original) (quoting United States v. Gaudin,
515 U.S. 506, 509 (1995)). The implied representations of 8(a) compliance in
the project-specific contracts are sufficient evidence from which a reasonable
jury could have concluded that Harris engaged in a scheme to defraud.
        Having thus concluded, we dispose briefly of the government’s
additional alleged false representations. The Joint Venture agreement, even
if it contained false representations about Charles’s role, was neither signed
nor submitted to the SBA by Harris, and the template for the agreement was
pulled from the SBA website and distributed by Patricia, not Harris. 7 As for
the     Joint   Venture     meeting      minutes      and    internal     invoices,    any
misrepresentations in those documents cannot have been material because
they were not transmitted outside the Joint Venture. See Neder, 527 U.S. at
16, 20–25.
        In challenging the sufficiency of the evidence as to whether he made a
material misrepresentation, Harris argues that the government’s case
amounted to a prosecution for silence in the absence of a duty to speak, which
cannot constitute a scheme to defraud. If the evidence showed that Harris
discovered that the Joint Venture would not comply with SBA regulations



        7We have previously indicated that a wire fraud defendant can be criminally
responsible for the misrepresentations of others where the jury received an aiding-and-
abetting instruction. Curtis, 635 F.3d at 719 & n.52. Though the jury did receive such an
instruction in this case, when Harris objected, the government expressly disclaimed aiding
and abetting liability, noting it was “not the government’s theory of the case. It never has
been.”
                                            17
   Case: 15-50106    Document: 00513484714      Page: 18   Date Filed: 04/28/2016



                                 No. 15-50106
only after having represented the opposite to USACE Galveston and Fort
Bliss, Harris’s argument would carry significant weight. Nondisclosure can
constitute proof of a scheme to defraud only where the defendant is under a
duty to disclose. See United States v. Gaspard, 744 F.2d 438, 440 (5th Cir.
1984); United States v. Balland, 663 F.2d 534, 540–41 & n.16 (5th Cir. Unit B
Dec. 1981). Ongoing duties to report regulatory compliance to the SBA run to
the procuring agency and to the 8(a) participant in the joint venture, not to
the non-8(a) participant, see 13 C.F.R. §§ 124.510(c)(5), 124.513(i), and SBA
representative Debra Dimando testified that Harris had no such duty to
disclose. But Harris’s guilt-by-silence argument misses that the government
points to his affirmative, even if implicit, representations of regulatory
compliance in the project-specific contracts with USACE Galveston and Fort
Bliss. Whether a reasonable jury could have found that Harris knew at the
time that those representations were false goes to the issue of intent, to which
we turn next.
                                  B. Intent
      Harris argues that the evidence was insufficient as to his specific intent
to defraud. The government points to several pieces of evidence from which it
argues the jury could have concluded that Harris knew from the outset that
Tropical would not contribute to the performance of the Joint Venture’s
contracts. The government contends that those pieces of evidence show that
Harris knew that his representations regarding the Joint Venture’s
regulatory compliance were false at the time he made them, and thus that he
possessed a specific intent to defraud. Specifically, the government points to:
(1) evidence that Harris knew, from the beginning, that Tropical lacked
relevant experience and would not be able to perform its requisite share of
the contracts as a result; (2) Harris’s comment to Patricia, around the time
that the Galveston project contract was awarded to the Joint Venture, that
                                      18
   Case: 15-50106     Document: 00513484714      Page: 19   Date Filed: 04/28/2016



                                 No. 15-50106
Luster was “going to do it . . . themselves . . . because they knew what they
were doing”; and (3) Harris’s comments, made to Patricia while she was
recording their conversations for the FBI, to the effect that Luster had been
“working very hard to try to make this look like, look to the SBA like we’re
doing the right thing.”
      In response, Harris identifies several pieces of evidence showing that,
at the time he executed the Galveston and Fort Bliss project contracts, he
honestly believed Tropical would serve as a legitimate partner in the joint
venture and would complete its fair share of the work. In particular, Harris
points to: (1) his extended exchange with Patricia over employee benefits,
which reflects his belief that Tropical would hire employees; (2) his repeated
communications to Mullett and Patricia to the effect that Tropical would hire
two employees for the Galveston project; (3) e-mail exchanges reflecting his
honest confusion about the division-of-labor requirement, both as to whether
the specific 40% requirement applied despite post-dating the Joint Venture
agreement and as to whether the requirement could be satisfied over the life
of the contract; and (4) the fact that employee slots allocated to Tropical were
eliminated for reasons outside of his control.
      Though Harris’s evidence of good faith is substantial and the
government’s evidence of intent is thin indeed, we ultimately conclude in
light of the highly deferential standard of review in this context that a
reasonable jury could have found that Harris had a specific intent to defraud.
See Roetcisoender, 792 F.3d at 550.         In particular, Harris’s comment to
Patricia that Luster would perform the assessment phase of the Galveston
project contract “because they knew what they were doing” shows that Harris
was aware—even before positions allocated to Tropical were unexpectedly
eliminated—that Tropical’s lack of experience would impede its involvement
in the Joint Venture’s work. Even if Harris honestly believed that the labor
                                       19
   Case: 15-50106     Document: 00513484714     Page: 20   Date Filed: 04/28/2016



                                 No. 15-50106
allocation requirement could be satisfied over the life of the contract, that
belief would not explain his exclusion of Tropical from the assessment phase
of the Galveston project contract, which was actually a standalone contract.
Moreover, the jury was instructed that “[g]ood faith is a complete defense to
the charges of wire fraud contained in the indictment since good faith on the
part of the Defendant is inconsistent with the intent to defraud or willfulness
which is an essential part of the charges.” To the extent that the evidence
could have supported a finding of either good faith or intent to defraud, we
are not free to second-guess the jury’s choice of one view of the evidence over
another. See United States v. Vargas-Ocampo, 747 F.3d 299, 300–02 (5th Cir.
2014) (en banc) (abandoning use of the “equipoise rule”). “‘The evidence need
not exclude every reasonable hypothesis of innocence or be wholly
inconsistent with every conclusion except that of guilt,’ in order to be
sufficient.” Grant, 683 F.3d at 642 (citation omitted).
        Because a reasonable jury could have concluded that Harris intended
from the beginning that Tropical would lend no more than its 8(a) status to
the Joint Venture—that is, that Harris had a specific intent to defraud—
Harris’s sufficiency-of-the-evidence challenge fails.
                                      III.
        Harris also challenges his sentence, arguing that his offense level
under the Guidelines was enhanced based on an improperly calculated loss
amount. “Although we review the district court’s loss calculations for clear
error, we review the district court’s method of determining the amount of
loss, as well as its interpretations of the meaning of a sentencing guideline,
de novo.” United States v. Nelson, 732 F.3d 504, 520 (5th Cir. 2013) (citations
omitted).     Because Harris challenges the district court’s method of
determining the loss amount for purposes of § 2B1.1(b)(1), our review is de
novo.
                                       20
   Case: 15-50106     Document: 00513484714       Page: 21   Date Filed: 04/28/2016



                                 No. 15-50106
      Section 2B1.1(b)(1) of the Guidelines provides for escalating offense-
level increases depending on the amount of loss, in dollars, that resulted from
the defendant’s offense. Section 2B1.1(b)(1) itself does not explain how the
amount of loss should be calculated; instead, we look to Application Note 3,
which governs “the determination of loss under subsection (b)(1).” § 2B1.1
cmt. n.3; see, e.g., Kuhrt, 788 F.3d at 422–23; see also United States v. Ochoa-
Gomez, 777 F.3d 278, 282 (5th Cir. 2015) (“The application notes
accompanying a Guideline generally bind federal courts unless they are
inconsistent with the text of the Guideline.”).
      Typically, the loss amount that dictates the proper offense-level
increase under § 2B1.1(b)(1) is determined using Application Note 3(A), the
general rule for loss calculation. The general rule looks to the greater of
actual loss or intended loss—that is, the greater of the pecuniary harm that
foreseeably resulted or that was intended to result from the offense. § 2B1.1
cmt. n.3(A). In this case, however, the district court calculated loss using the
government benefits rule, one of several special rules that supplant the
default general rule whenever they apply.         See § 2B1.1 cmt. n.3(F).     The
government benefits rule provides, in full:
      Government Benefits.—In a case involving government benefits
      (e.g., grants, loans, entitlement program payments), loss shall be
      considered to be not less than the value of the benefits obtained
      by unintended recipients or diverted to unintended uses, as the
      case may be. For example, if the defendant was the intended
      recipient of food stamps having a value of $100 but fraudulently
      received food stamps having a value of $150, loss is $50.
§ 2B1.1 cmt. n.3(F)(ii). The district court adopted the government’s position
that contracts awarded under the 8(a) set-aside program are “government
benefits” subject to the special rule and that the Joint Venture in its entirety
was the relevant “unintended recipient,” such that the entire contract values
constituted loss.     The district    court calculated       a loss   amount of
                                       21
    Case: 15-50106   Document: 00513484714     Page: 22   Date Filed: 04/28/2016



                                No. 15-50106
$1,317,593.51—leading to a sixteen-level enhancement under § 2B1.1(b)(1)—
by adding the total face values of the Galveston and Fort Bliss contracts, less
the value of the wire transaction associated with the count on which Harris
was acquitted.
      Harris argued to the district court, and argues again on appeal, that
the government did not show any harm to the procuring agencies—USACE
Galveston and Fort Bliss—because they received the work for which they
paid under their respective contracts with the Joint Venture. Harris further
argues that the loss amount resulting from his offense should reflect the
harm caused to Tropical, not the procuring agencies, but that in either case
the true loss amount is zero, because neither Tropical nor the agencies
suffered pecuniary harm. In the alternative, Harris posits that if the loss
amount cannot reasonably be determined, the court may look instead to his
gain from the scheme, which he asserts is also zero. See § 2B1.1 cmt. n.3(B)
(“The court shall use the gain that resulted from the offense as an alternate
measure of loss only if there is a loss but it reasonably cannot be
determined.”).
         A. The Government Benefits Rule vs. the General Rule
      We first consider whether government contracts awarded through an
affirmative action contracting program are “government benefits” under
§ 2B1.1 cmt. n.3(F)(ii), such that procurement frauds involving those
contracts are properly treated under the special government benefits rule for
loss calculation rather than under the general rule. We conclude that they
are not and that the district court should have applied the general rule in
this case.
      The application notes to § 2B1.1 indicate that procurement frauds
typically should be treated under the general loss calculation rule.        The
general rule contains a rule of construction that dictates how the general rule
                                      22
    Case: 15-50106     Document: 00513484714       Page: 23    Date Filed: 04/28/2016



                                   No. 15-50106
should be construed “[i]n the case of a procurement fraud, such as a fraud
affecting a defense contract award.” § 2B1.1 cmt. n.3(A)(v)(II). Consistent
with this rule of construction’s appearance within the general loss calculation
rule, this court has typically treated procurement frauds under the general
rule. See, e.g., United States v. Wilson, 453 F. App’x 498, 504–05 (5th Cir.
2011); United States v. Benson, 449 F. App’x 400, 401–02 (5th Cir. 2011);
United States v. Sublett, 124 F.3d 693, 694–95 (5th Cir. 1997). Applying the
general rule is particularly appropriate here, because this case involves “a
fraud affecting a defense contract award,” 8 the very example referenced in
the rule of construction. See § 2B1.1 cmt. n.3(A)(v)(II).
      We conclude that the typical treatment of procurement frauds should
not be discarded in this case merely because the government contracts at
issue were awarded as sole-source contracts under the 8(a) set-aside program.
Procurement contracts awarded under the 8(a) program are not “government
benefits” so as to trigger the special government benefits loss calculation rule
and obviate the general rule. By its own terms, the government benefits rule
supplants the general rule only “[i]n a case involving government benefits
(e.g., grants, loans, entitlement program payments).” § 2B1.1 cmt. n.3(F)(ii).
While the three listed examples do not exhaust the category of “government
benefits”—the list is preceded by “e.g.”—they are certainly illustrative and
limit the category to things sharing their common features.             See Antonin
Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts
195–98 (2012) (describing the noscitur a sociis canon); see also United States
v. Austin, 479 F.3d 363, 367–68 (5th Cir. 2007) (“When interpreting the




      8 The two contracting agencies in this case, USACE Galveston and Fort Bliss, are
both organs of the Department of Defense.
                                         23
   Case: 15-50106    Document: 00513484714     Page: 24   Date Filed: 04/28/2016



                                No. 15-50106
commentary [to the Guidelines], we apply ordinary rules of statutory
construction.”).
      While a government contract awarded under an affirmative action
program may be, in some sense, a “benefit” to the company awarded the
contract, it does not share the common features of grants, loans, and
entitlement program payments. Unlike the three enumerated examples, a
contract award is not a unilateral transfer, but rather a bargained-for
exchange for services rendered.      And unlike the enumerated examples,
contracts awarded under the 8(a) program do not exist primarily to benefit
the awardee; rather, such contracts first and foremost serve the government’s
own procurement needs. See 15 U.S.C. § 644(g)(2)(B) (requiring that each
federal agency’s annual goals for the participation of disadvantaged small
businesses in the agency’s procurement contracts “shall realistically reflect
the potential of . . . small business concerns owned and controlled by socially
and economically disadvantaged individuals . . . to perform such contracts”).
      Our previous precedential applications of the government benefits rule
have been confined to the three enumerated examples. We have applied the
government benefits rule to fraudulent schemes clearly involving “grants,”
see Nelson, 732 F.3d at 521–23 (EPA grants); United States v. Hebron, 684
F.3d 554, 560–61 (5th Cir. 2012) (FEMA disaster relief reimbursements),
“loans,” see United States v. Dowl, 619 F.3d 494, 502–04 (5th Cir. 2010) (SBA
loans), and “entitlement program payments,” see United States v. Jones, 475
F.3d 701, 705 (5th Cir. 2007) (Medicare reimbursements); United States v.
Harms, 442 F.3d 367, 380 (5th Cir. 2006) (workers’ compensation benefits).
But see United States v. Lopez, 486 F. App’x 461, 466–67 (5th Cir. 2012)
(unpublished).     Our published cases provide no reason to apply the
government benefits rule to procurement contracts that bear little
resemblance to grants, loans, and entitlement program payments.
                                      24
    Case: 15-50106      Document: 00513484714        Page: 25     Date Filed: 04/28/2016



                                     No. 15-50106
      Our sister circuits are split on whether the government benefits rule
applies to procurement frauds involving contracts awarded under affirmative
action programs. The Ninth Circuit has squarely rejected the government
benefits rule in this context, reasoning that “[t]he examples given [in the text
of the rule]—loans, grants and entitlement program payments—confirm that
this comment deals with unilateral government assistance, such as food
stamps, not a fee-for-service business deal.” United States v. Martin, 796
F.3d 1101, 1109 (9th Cir. 2015).           The Third Circuit has left undecided
whether the government benefits rule applies. United States v. Nagle, 803
F.3d 167, 179–83 & n.9 (3d Cir. 2015), cert. denied 136 S. Ct. 1238 (2016). 9
Concurring in Nagle, Judge Hardiman indicated that he would have rejected
the government benefits rule outright because lying to the government in
order to receive contracts that otherwise would have gone to others “is classic
procurement fraud,” which should be treated under the general rule for loss
calculation. Id. at 183–84 (Hardiman, J., concurring).
      The Fourth Circuit has applied the government benefits rule in this
context without explanation. See United States v. Brothers Constr. Co. of
Ohio, 219 F.3d 300, 317–18 (4th Cir. 2000).              The Seventh and Eleventh
Circuits have also applied the rule, reasoning that contracts awarded under
the programs at issue were “government benefits” because the “primary
purpose” of the programs was “to help small minority-owned businesses
develop and grow.” United States v. Maxwell, 579 F.3d 1282, 1306 (11th Cir.
2009); accord United States v. Leahy, 464 F.3d 773, 789–90 (7th Cir. 2006).
In an unpublished decision issued before a circuit split existed, we echoed the
reasoning of these latter circuits and applied the government benefits rule in

      9  The Third Circuit had previously applied the government benefits rule in this
context in an unpublished case. See United States v. Tulio, 263 F. App’x 258, 263 (3d Cir.
2008). In its subsequent Nagle decision, however, the Third Circuit characterized Tulio as
“cursory” and expressly repudiated it. Nagle, 803 F.3d at 182–83, nn.9–10.
                                           25
    Case: 15-50106       Document: 00513484714          Page: 26     Date Filed: 04/28/2016



                                       No. 15-50106
a case involving a program that directs federal procurement contracts to non-
profits that employ people who are blind or severely disabled. Lopez, 486 F.
App’x at 466–67.
       We are not persuaded by the reasoning of the cases applying the
government benefits rule to contracts awarded under affirmative action
programs. Those cases do not address the textual issues discussed above.
The mere fact that a government contract furthers some public policy
objective apart from the government’s procurement needs is not enough to
transform the contract into a “government benefit” akin to a grant or an
entitlement program payment. We accordingly hold that procurement frauds
involving contracts awarded under the 8(a) set-aside program, like
procurement frauds generally, should be treated under the general rule for
loss calculation, not the government benefits rule.
                         B. Loss Under the General Rule
       With our analysis properly rooted in the general loss calculation rule,
we turn to whether the district court erred in treating as loss the entire face
value of the contracts awarded to the Joint Venture. We conclude that the
loss amount should have reflected not the total contract price, but rather the
contract price less the fair market value of services rendered by the Joint
Venture to the procuring agencies. 10
       When calculating loss for purposes of § 2B1.1(b)(1), Application Note
3(E) dictates that “[l]oss shall be reduced by . . . the fair market value of the
property returned and the services rendered, by the defendant or other

       10 Here and throughout the opinion, we use the phrase “fair market value of services
rendered” to refer to the value of those services in the market for services to the government,
both inside and outside the 8(a) program. That value may differ from the value of the same
services in the private market. See, e.g., 41 U.S.C. §§ 6502, 6703 (requiring payment of
prevailing wage to employees of contractors providing goods and services to the federal
government); 41 C.F.R. § 50-201.3 (requiring payment of prevailing wage to employees of
various suppliers of the federal government).
                                              26
    Case: 15-50106       Document: 00513484714         Page: 27     Date Filed: 04/28/2016



                                      No. 15-50106
persons acting jointly with the defendant, to the victim before the offense was
detected.” § 2B1.1 cmt. n.3(E)(i). Application Note 3(E) applies broadly to
loss calculations under § 2B1.1(b)(1), including calculations under the general
rule. See, e.g., United States v. Morrison, 713 F.3d 271, 279, 282 (5th Cir.
2013) (applying Application Note 3(E) to loss calculation under the general
rule); United States v. Klein, 543 F.3d 206, 213–15 (5th Cir. 2008) (same).
Indeed, the Sentencing Commission speaks clearly when it wants to exempt
specific types of cases from the default practice of crediting against loss the
value of services rendered by the defendant.                See § 2B1.1 cmt. n.3(F)(v)
(providing that, in the relevant cases, 11 “loss shall include the amount paid
for the property, services, or goods transferred, rendered, or misrepresented,
with no credit provided for the value of those items or services”). The Third
and Ninth Circuits found these provisions persuasive in deciding that loss in
an affirmative action contracting fraud case must be reduced by the fair
market value of services rendered by the defendant. Nagle, 803 F.3d at 181–
83; Martin, 796 F.3d at 1108, 1110–11. 12 So do we.



       11 Though we have referred to Application Note 3(F)(v) as applying broadly to
“frauds involving government agencies,” United States v. McLemore, 200 F. App’x 342, 344
(5th Cir. 2006), it does not apply in this case because Harris did not “falsely pos[e] as [a]
licensed professional[].” § 2B1.1 cmt. n.3(F)(v)(I). Compare Martin, 796 F.3d at 1110
(declining to apply Note 3(F)(v) where defendant had fraudulently obtained government
contract under affirmative action contracting program), with United States v. Giovenco, 773
F.3d 866, 868, 870–71 (7th Cir. 2014) (applying Note 3(F)(v) where defendant used
fraudulently obtained government certification to secure contract with another private
party). No party asks us to apply Note 3(F)(v) in this case.
       12 The Fourth, Seventh, and Eleventh Circuits, confronted with similar facts, have
declined to reduce loss by the value of services provided, but each court’s analysis was
embedded in the language of the government benefits rule that we hold does not apply. See
Brothers Constr. Co., 219 F.3d at 317–18; Leahy, 464 F.3d at 789–90; Maxwell, 579 F.3d at
1305–07. Furthermore, Brothers Construction Co. (applying 1997 Guidelines) and Leahy
(applying 1998 Guidelines) were decided under former U.S.S.G. § 2F1.1, which did not
contain an application note requiring that loss be reduced by the fair market value of
services rendered akin to current § 2B1.1 cmt. n.3(E)(i). See U.S. Sentencing Guidelines
Manual § 2F1.1 cmt. nn.7–12 (U.S. Sentencing Comm’n 1998). Former § 2F1.1 covered
                                             27
    Case: 15-50106     Document: 00513484714       Page: 28    Date Filed: 04/28/2016



                                    No. 15-50106
      Furthermore, our previous cases evaluating procurement frauds under
the general loss calculation rule have deducted the value of services rendered
under the contract. In United States v. Sublett, we vacated the sentence of a
mail fraud defendant who had fraudulently obtained counseling services
contracts from the Internal Revenue Service by misrepresenting his academic
and professional credentials. 124 F.3d at 694–95. We held that, because the
defendant had provided properly credentialed counselors to perform portions
of the contracted-for services, the district court erred in treating the entire
value of the contracts as loss. Id. Instead, we directed the district court to
“deduct the value of the legitimate services actually provided.” Id. at 695;
accord United States v. Jones, 475 F.3d 701, 706 (5th Cir. 2007) (“In the
context of a contract, the court must credit the defendant for the value of the
performed services.”).
      Treating the loss amount as the difference between the contract price
and the fair market value of services rendered is consistent with our case
law’s requirement “that the loss inquiry focus on the ‘pecuniary impact on
[the] victims’ and utilize a ‘realistic, economic approach.’” United States v.
Lige, 635 F.3d 668, 671 (5th Cir. 2011) (alteration in original) (quoting United
States v. Olis, 429 F.3d 540, 545–46 (5th Cir. 2005)). Acute focus on these
principles is especially important in fraud cases because the fraud cases
treated under § 2B1.1 are something of a mixed bag, involving different
economic realities and different relationships among defendant, victim, and
loss amount. United States v. Gupta, 463 F.3d 1182, 1199 (11th Cir. 2006)
(“Fraud is conjured in numerous variations and that should be considered
when choosing a calculation methodology for the harm intended or caused.”);


fraud offenses and was consolidated with § 2B1.1 in the 2001 Guidelines. See generally,
Frank O. Bowman, III, The 2001 Federal Economic Crime Sentencing Reforms: An Analysis
and Legislative History, 35 Ind. L. Rev. 5 (2001).
                                          28
   Case: 15-50106     Document: 00513484714      Page: 29   Date Filed: 04/28/2016



                                  No. 15-50106
see also, e.g., Olis, 429 F.3d at 546–47 (collecting cases using different loss
calculation methodologies in light of different types of securities fraud).
        Treating the loss amount under these circumstances as the difference
between the contract price and the fair market value of services provided
properly focuses the loss inquiry on the pecuniary impact on victims. The
relevant victims in this case are the procuring agencies—USACE Galveston
and Fort Bliss—not Tropical.         The Government charged Harris with
executing a “scheme to defraud [the government agencies involved],” and the
PSR identified the agencies, not Tropical, as the victims of the scheme. Our
sister circuits confronted with similar facts have likewise referred to the
contracting agencies as the relevant “defrauded parties” for loss calculation
purposes.    Nagle, 803 F.3d at 180; see also Martin, 796 F.3d at 1109–11
(describing “pecuniary harm to the government”). Pecuniary harm suffered
by a co-participant in a procurement fraud scheme can sometimes count
toward the losses used in determining the defendant’s sentence, but we have
described that possibility only in the context of a co-participant whose
involvement in the scheme amounted to “assent to extortion.” United States
v. Geeslin, 447 F.3d 408, 408, 411 (5th Cir. 2006). Here, by contrast, Patricia
and Tropical were willing participants in the fraudulent scheme. Moreover,
Tropical suffered no pecuniary harm as a result of Harris’s offense and, in
fact, realized a windfall. See § 2B1.1 cmt. n.1 (defining “victim” as, inter alia,
“any person who sustained any part of the actual loss”); id. cmt. n.3(A)(i)
(defining “actual loss” as “the reasonably foreseeable pecuniary harm that
resulted from the offense”). The contracting agencies are the victims in this
case.
        The difference between the contract price and the fair market value of
services rendered reflects the contracting agencies’ losses under their
respective contracts—the difference between what they paid and what they
                                       29
    Case: 15-50106     Document: 00513484714     Page: 30   Date Filed: 04/28/2016



                                  No. 15-50106
received.     It should come as little surprise that such a loss calculation
coincides with one measure of common-law contract damages in a civil action
for fraudulent inducement: “the difference between the value expended
versus the value received” by the defrauded party, a measure which “allow[s]
the injured party to recover based on the actual injury suffered.” Zorilla v.
Aypco Constr. II, LLC, 469 S.W.3d 143, 153 (Tex. 2015); accord 27 Richard A.
Lord, Williston on Contracts § 69.53 (4th ed. 2002); cf. Olis, 429 F.3d at 546
(using “civil damage measure” as “the backdrop for criminal responsibility” in
calculating the loss resulting from a securities fraud).
         Treating the loss amount as the difference between the contract price
and the fair market value of services rendered also reflects a “realistic,
economic approach.” Such a loss calculation “is consistent with the idea that
fraud is not always the same as theft,” even though the loss amounts
resulting from both types of crimes are treated under § 2B1.1(b)(1). Martin,
796 F.3d at 1108. In some procurement fraud cases, the defendant pockets
the entire contract price; in others, the defendant obtains by fraud a contract
that he would not have obtained legitimately, but nevertheless performs the
contract, pocketing only the difference between the contract price and his
costs.    See United States v. Schneider, 930 F.2d 555, 558 (7th Cir. 1991)
(distinguishing between the two scenarios for loss calculation purposes).
“[O]ne who uses fraud to procure a contract but intends to provide the
contracted-for services . . . should not be characterized as causing as much
loss as one who intends to totally cheat the victim, giving nothing in return.”
Sublett, 124 F.3d at 695. Reducing the contract price by the fair market
value of any services provided avoids treating identically these two
meaningfully different types of fraud and ensures that the economic realities
of each are reflected in the loss amount used to calculate the sentencing
range.
                                       30
    Case: 15-50106      Document: 00513484714         Page: 31    Date Filed: 04/28/2016



                                     No. 15-50106
      By treating the entire face value of the contracts as loss for purposes of
§ 2B1.1 and not deducting the fair market value of services rendered by the
Joint Venture, the district court procedurally erred in calculating the
Guidelines range. We must remand upon identifying such a Guidelines error
unless the government establishes that the error was harmless.                    United
States v. Juarez, 812 F.3d 432, 437–38 (5th Cir. 2016). Even where, as here,
the district court imposed a sentence below the erroneous Guidelines range,
the sentence must be vacated unless the government convincingly
demonstrates that the sentence “was not influenced in any way by the
erroneous Guidelines calculation.” United States v. Ibarra-Luna, 628 F.3d
712, 719 (5th Cir. 2010). “This is a heavy burden.” Id. at 717. Here, the
government has not even attempted to argue that any such error was
harmless. 13 Accordingly, we must vacate Harris’s sentence and remand for
resentencing.
       On remand, the government will bear the burden of proof to show any
difference between the contract price and the fair market value of the
services rendered by the Joint Venture. See Jones, 475 F.3d at 706–07. This
accords with the general rule that “it is the government’s burden to show by a
preponderance of the evidence the amount of loss attributable to fraudulent
conduct.” Nelson, 732 F.3d at 521. The current record provides no reason to
doubt the district court’s observation at sentencing that USACE Galveston
and Fort Bliss “got what they paid for.” However, because the parties were

      13  In any event, the Guidelines error here was almost certainly not harmless. As the
government acknowledged at oral argument, the record does not clearly indicate that the
district court would have imposed the same sentence, for the same reasons, regardless of
the Guidelines range. Moreover, had the district court determined that the loss amount
resulting from Harris’s offense was actually zero, warranting no offense-level increase
under § 2B1.1, because the fair market value of services rendered by the Joint Venture
equaled the contract values, then the Guidelines range would have fallen well below 24
months’ imprisonment, and Harris would have been eligible for a sentence of probation.
See U.S.S.G. § 5C1.1(c).
                                            31
   Case: 15-50106     Document: 00513484714    Page: 32   Date Filed: 04/28/2016



                                No. 15-50106
not previously on notice that the loss inquiry in this case would take account
of the fair market value of services rendered by the Joint Venture, we remand
on an open record in the interest of fairness. See Martin, 796 F.3d at 1111.
The government will also bear the burden to show any of the miscellaneous
costs described in the rule of construction for procurement fraud cases. See
§ 2B1.1 cmt. n.3(A)(v)(II).
      Because we remand with instructions for the proper calculation of loss
under the circumstances of this case, we do not reach Harris’s argument that,
under Application Note 3(B), his gain from the offense—which he argues is
zero—can be used “as an alternative measure of loss.” § 2B1.1 cmt. n.3(B).
Note 3(B) instructs that a defendant’s gain should be used “only if there is a
loss but it reasonably cannot be determined.” Id. Harris is free to argue on
remand that the loss in this case cannot reasonably be determined even
under the method we articulate, but it would be premature for us to address
that possibility in the case’s current posture. We do observe that, as the
district court noted in rejecting the government’s request for restitution,
Harris was “not enriched in any way by anything that transpired here.”
                                     IV.
      For the foregoing reasons, we AFFIRM the conviction, VACATE the
sentence, and REMAND for resentencing.




                                     32